Exhibit 10.14

PIPER JAFFRAY COMPANIES

2012 Compensation and Benefits for Non-Employee Directors

 

     Amount    Objective    Time and Terms of Payment Annual Cash Retainer   
$60,000    Consideration for Board and committee service for the current
calendar year    Paid on the first business day in January. For directors
joining the Board after January in any year, a pro rata amount will be paid on
the date the director is elected to the Board based on the number of days during
which the director will serve on the Board during that year. Additional Annual
Cash Retainer for Lead Director and Committee Chairpersons   

$20,000-Lead Director

$20,000-Audit

$10,000-Compensation

$5,000-Nominating and Governance

   Consideration for service as lead director or committee chairperson for the
current calendar year    Paid on the first business day in January. Initial
Equity Grant    $60,000 (valued as of election date)    Establish PJC equity
interest upon initial election to the Board to align director and shareholder
interests    Shares of PJC common stock granted on the date of the director’s
initial election or appointment to the Board. Annual Equity Grant    $60,000
(valued on the date of the annual meeting of shareholders)    Incentive
compensation for continuing service on the Board and enhanced alignment of
director and shareholder interests    Shares of PJC common stock granted on the
date of the annual meeting of shareholders to any director whose service on the
Board will continue following the annual meeting. For directors joining the
Board after the annual meeting in any year, an equity award will be granted on
the date the director is elected to the Board covering a pro rata number of
shares based on the number of days during which the director will serve on the
Board during that year. Deferral Opportunity    All cash and equity received on
an annual basis    Increase equity stake by directors    Annual opportunity to
participate in the Amended and Restated Piper Jaffray Companies Deferred
Compensation Plan for Non-Employee Directors, permitting deferral into phantom
stock units of all or a portion of the director’s annual cash compensation for
service as a Piper Jaffray Companies director, and deferral of any shares
granted in consideration of the director’s service as a director. To participate
in any year, irrevocable election must be made by December 31 of the preceding
year for continuing directors and on the date of initial election or appointment
to the Board for new directors. Annual opportunity to change the subsequent
year’s election. The deferral date for the cash retainer is the first business
day in January each year; the deferral date for the equity grant is the date of
the annual meeting of shareholders each year. Charitable Gift Matching Program
   Up to $1,500    Encourage charitable giving    Pursuant to the Piper Jaffray
Gift Matching Program, Piper Jaffray will match directors’ gifts to eligible
organizations dollar for dollar from a minimum of $50 up to an aggregate maximum
of $1,500 per year (the same terms and conditions as are applicable to
employees).

Reimbursement of Out-of-Pocket Expenses

   In addition to the foregoing, non-employee directors will be reimbursed for
reasonable out-of-pocket expenses incurred in connection with their service on
the Board and Board committees.